Title: On a Proposed Act to Prevent Emigration, [December? 1773]
From: Franklin, Benjamin
To: 


The rate of emigration to America from Scotland and Ireland, particularly Ulster, increased rapidly in the years immediately before 1775. Rising rents were a principal cause, along with the unemployment that in Scotland followed the financial crisis of 1772 and in Ireland the collapse of the linen trade. By 1773 the drain of population was causing concern. In November a correspondent in The Public Advertiser, calling himself Britannus, proposed a Parliamentary ban on emigration; on December 21 another correspondent, or the same with another pseudonym, expressed surprise that no one heeded the idea.
Franklin did. He had long been interested in the growth of population, and had recently concluded that restraints put upon emigrating from Great Britain violated the subject’s natural rights. His tour of Ireland and Scotland in 1771 had exposed him to the shocking conditions of those to whom such restraints chiefly applied. The argument that peasants should be kept at home to protect them from the misery of life in America was calculated to rouse his dissent; and in the following reply to Britannus, apparently never published, he deftly combined solicitude for their present situation with propaganda for settling in America.
 
To the Printer of the Publick Advertiser
Sir,
[December?, 1773]
You give us in your Paper of Tuesday, the 16th of November, what is called “the Plan of an Act to be proposed at the next Meeting of Parliament to prevent the Emigration of our People.” I know not from what Authority it comes, but as it is very circumstantial, I must suppose some such Plan may be really under Consideration, and that this is thrown out to feel the Pulse of the Publick. I shall therefore, with your leave, give my Sentiments of it in your Paper.
During a Century and half that Englishmen have been at Liberty to remove if they pleased to America, we have heard of no Law to restrain that Liberty, and confine them as Prisoners in this Island. Nor do we perceive any ill Effects produced by their Emigration. Our Estates far from diminishing in Value thro’ a Want of Tenants, have been in that Period more than doubled; the Lands in general are better cultivated; their increased Produce finds ready Sale at an advanced Price, and the Complaint has for some time been, not that we want Mouths to consume our Meat, but that we want Meat for our Number of Mouths.
Why then is such a restraining Law now thought necessary? A Paragraph in the same Paper from the Edinburgh Courant may perhaps throw some Light upon this Question. We are there told “that 1500 People have emigrated to America from the Shire of Sutherland within these two Years, and carried with them £7500 Sterling; which exceeds a Years Rent of the whole County; and that the single Consideration of the Misery which most of these People must suffer in America, independent of the Loss of Men and Money to the Mother Country, should engage the Attention not only of the landed Interest, but of Administration.” The humane Writer of this Paragraph, may, I fancy, console himself, with the Reflection, that perhaps the apprehended future Sufferings of those Emigrants will never exist: for that it was probably the authentic Accounts they had received from Friends already settled there, of the Felicity to be enjoyed in that Country, with a thorough Knowledge of their own Misery at home, which induced their Removal. And, as a Politician, he may be comforted by assuring himself, that if they really meet with greater Misery in America, their future Letters lamenting it, will be more credited than the Edinburgh Courant, and effectually without a Law put a Stop to the Emigration. It seems some of the Scottish Chiefs, who delight no longer to live upon their Estates in the honourable Independence they were born to, among their respecting Tenants, but chuse rather a Life of Luxury, tho’ among the Dependants of a Court, have lately raised their Rents most grievously to support the Expence. The Consuming of those Rents in London, tho’ equally prejudicial to the poor County of Sutherland, no Edinburgh Newspaper complains of; but now that the oppressed Tenants take Flight and carry with them what might have supported the Landlords London Magnificence, he begins to feel for the MOTHER-COUNTRY, and its enormous Loss of £7500 carried to her Colonies! Administration is called upon to remedy the Evil, by another Abridgement of ENGLISH LIBERTY. And surely Administration should do something for these Gentry, as they do any thing for Administration.
But is there not an easier Remedy? Let them return to their Family Seats, live among their People, and instead of fleecing and skinning, patronize and cherish them; promote their Interest, encourage their Industry, and make their Situation comfortable. If the poor Folks are happier at home than they can be abroad, they will not lightly be prevailed with to cross the Ocean. But can their Lord blame them for leaving home in search of better Living, when he first sets them the Example?
I would consider the proposed Law,
1st. As to the NECESSITY of it.
2dly. The PRACTICABILITY.
3dly. The POLICY, if practicable.
and 4thly. The JUSTICE of it.
Pray spare me room for a few Words on each of these Heads.
 1st. As to the Necessity of it.
If any Country has more People than can be comfortably subsisted in it, some of those who are incommoded, may be induced to emigrate. As long as the new Situation shall be far preferable to the old, the Emigration may possibly continue. But when many of those who at home interfered with others of the same Rank, (in the Competition for Farms, Shops, Business, Offices, and other Means of Subsistence) are gradually withdrawn, the Inconvenience of that Competition ceases; the Number remaining no longer half starve each other, they find they can now subsist comfortably, and tho’ perhaps not quite so well as those who have left them, yet the inbred Attachment to a native Country is sufficient to overbalance a moderate Difference, and thus the Emigration ceases naturally. The Waters of the Ocean may move in Currents from one Quarter of the Globe to another, as they happen in some places to be accumulated and in others diminished; but no Law beyond the Law of Gravity, is necessary to prevent their Abandoning any Coast entirely. Thus the different Degrees of Happiness of different Countries and Situations find or rather make their Level by the flowing of People from one to another, and where that Level is once found, the Removals cease. Add to this, that even a real Deficiency of People in any Country occasioned by a wasting War or Pestilence, is speedily supply’d by earlier and of course more prolific Marriages, encouraged by the greater Facility of obtaining the Means of Subsistence. So that a Country half depopulated would soon be repeopled, till the Means of Subsistence were equalled by the Population. All Encrease beyond that Point must perish, or flow off into more favourable Situations. Such Overflowings there have been of Mankind in all Ages, or we should not now have had so many Nations. But to apprehend absolute Depopulation from that Cause, and call for a Law to prevent it, is calling for a Law to stop the Thames, lest its Waters, by what leave it daily at Gravesend, should be quite exhausted. Such a Law therefore I do not conceive to be Necessary.
 2dly. As to the Practicability.
  When I consider the Attempts of this kind that have been made, first in the time of Archbishop Laud, by Orders of Council, to stop the Puritans who were flying from his Persecutions, into New-England, and next by Louis XIV, to retain in his Kingdom the persecuted Huguenots; and how ineffectual all the Power of our Crown, with which the Archbishop armed himself, and all the more absolute Power of that great French Monarch, were, to obtain the End for which they were exerted. When I consider too, the extent of Coast to be guarded, and the Multitude of Cruizers necessary effectually to make a Prison of the Island for this confinement of free Englishmen, who naturally love Liberty, and would probably by the very Restraint be more stimulated to break thro’ it, I cannot but think such a Law IMPRACTICABLE. The Offices would not be applied to for Licences, the Ports would not be used for Embarcation. And yet the People disposed to leave us would, as the Puritans did, get away by Shipfuls.
 3dly. As to the Policy of the Law.
  Since, as I have shewn, there is no Danger of depopulating Britain, but that the Places of those who depart will soon be filled up equal to the Means of obtaining a Livelihood, let us see whether there are not some general Advantages to be expected from the present Emigration. The new Settlers in America, finding plenty of Subsistence, and Land easily acquired whereon to seat their Children, seldom postpone Marriage thro’ fear of Poverty. Their natural Increase is therefore in a proportion far beyond what it would have been if they had remained here. New Farms are daily every where forming in those immense Forests, new Towns and Villages rising; hence a growing Demand for our Merchandise, to the greater Employment of our Manufacturers and the enriching of our Merchants. By this natural Increase of People, the Strength of the Empire is increased; Men are multiplied out of whom new Armies may be formed on Occasion, or the old recruited. The long extended Sea Coast too, of that vast Country, the great maritime Commerce of its Parts with each other, its many navigable Rivers and Lakes, and its plentiful Fisheries, breed multitudes of Seamen, besides those created and supported by its Voyages to Europe; a thriving Nursery this, for the manning of our Fleets in time of War, and maintaining our Importance among foreign Nations, by that Navy which is also our best Security against invasions from our Enemies. An Extension of Empire by Conquest of inhabited Countries is not so easily obtained, it is not so easily secured, it alarms more the neighbouring States, it is more subject to Revolts, and more apt to occasion new Wars. The Increase of Dominion by Colonies proceeding from yourselves, and by the natural Growth of your own People, cannot be complained of by your Neighbours as an Injury, none have a right to be offended with it. Your new Possessions are therefore more secure, they are more cheaply gained, they are attached to your Nation by natural Alliance and Affection, and thus they afford an additional Strength more certainly to be depended on, than any that can be acquired by a Conquering Power, tho’ at an immense Expence of Blood and Treasure. These methinks are national Advantages that more than equiponderate with the Inconveniencies suffered by a few Scotch or Irish Landlords, who perhaps may only find it necessary to abate a little of their present Luxury, or of those advanced Rents they now so unfeelingly demand. From these Considerations, I think I may conclude that the restraining Law proposed, would if practicable be IMPOLITIC. 
 4thly. As to the Justice of it.
  I apprehend that every Briton who is made unhappy at home, has a Right to remove from any Part of his King’s Dominions into those of any other Prince where he can be happier. If this should be denied me, at least it will be allowed that he has a Right to remove into any other Part of the same Dominions. For by this Right so many Scotchmen remove into England, easing their own Country of its supernumeraries, and benefitting ours by their Industry. And this is the Case with those who go to America. Will not these Scottish Lairds be satisfied unless a Law passes to pin down all Tenants to the Estate they are born on, (adscriptitii glebae) to be bought and sold with it? God has given to the Beasts of the Forest and to the Birds of the Air a Right when their Subsistence fails in one Country, to migrate into another, where they can get a more comfortable Living; and shall Man be denyed a Privilege enjoyed by Brutes, merely to gratify a few avaricious Landlords? Must Misery be made permanent, and suffered by many for the Emolument of One? While the Increase of Human Beings is prevented, and thousands of their Offspring stifled as it were in the Birth, that this petty Pharaoh may enjoy an Excess of Opulence? God commands to increase and replenish the Earth: The proposed Law would forbid increasing, and confine Britons to their present Number, keeping half that Number too, in wretchedness. The Common People of Britain and of Ireland, contributed by the Taxes they paid, and by the Blood they lost, to the Success of that War, which brought into our Hands the vast unpeopled Territories of North America; a Country favoured by Heaven with all the Advantages of Soil and Climate; Germans are now pouring into it, to take Possession of it, and fill it with their Posterity; and shall Britons, and Irelanders, who have a much better Right to it, be forbidden a Share of it, and instead of enjoying there the Plenty and Happiness that might reward their Industry, be compelled to remain here in Poverty and Misery? Considerations such as these persuade me, that the proposed Law would be both UNJUST and INHUMAN.
If then it is unnecessary, impracticable, impolitic, and unjust, I hope our Parliament will never receive the Bill, but leave Landlords to their own Remedy, an Abatement of Rents and Frugality of Living; and leave the Liberties of Britons and Irishmen at least as extensive as it found them. I am, Sir, Yours &c.
A Friend to the Poor.
 
Notation: Paper written in England by B F to discourage the intended Act for preventing Emigration
